SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be AFFIRMED substantially for the reasons stated in Judge Bu*781chwald’s Memorandum and Order dated May 31, 2001. Appellants’ Truth in Lending Act (“TILA”) claim is barred by the one-year statute of limitations. See 15 U.S.C. 1640(e). Moreover, Appellants’ claim fails on the merits; they have not demonstrated that Appellees violated TILA.
We affirm the District Court’s dismissal of Plaintiffs Appellants’ claim under the Real Estate Settlement Procedures Act and their claim to enforce the Federal Trade Commission agreement for the reasons stated in Judge Buchwald’s Memorandum and Order.